Citation Nr: 0005136	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-34 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
January 1997.  The record reflects that he enlisted for an 
additional three year commitment which began in September 
1999. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
February 1997 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.


FINDING OF FACT

There is no competent and probative evidence of record which 
shows that the veteran currently has a chronic lower back 
disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for a lower 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran began active military service in 
November 1989.  Service medical records show that in April 
1994 the veteran presented to the base clinic with complaints 
of back pain in the lower lumbar to sacral region.  The 
veteran reported that he had pulled his back while loading 
and unloading equipment.  Assessment was rule out lumbar 
spasm.  Motrin was prescribed, and the veteran was told to 
return to the clinic if the symptoms persisted.  A clinic 
medical record dated in November 1996 reveals that the 
veteran presented with complaints of extreme, recurring back 
pain.  He denied suffering any immediate injury, and he 
related to the examining nurse that the back pain had 
originally manifested two years before.  The veteran stated 
that the pain occurred when he stood or sat for long periods 
of time, and it radiated down each leg to the popliteal area.  
Musculoskeletal examination revealed a full range of motion, 
without ecchymosis or swelling to the lower spine.  Diagnosis 
was mechanical lower back pain.  Motrin and Flexeril were 
prescribed.  The examining nurse also educated the veteran on 
proper body mechanics.  When the veteran was examined in 
connection with his release from active service in December 
1996, he reported lower back pain at the L4-L5 level and in 
the spinal muscles.  Forward bending of the spine was noted 
as "limited."  A medical assessment completed on the same 
day as the separation physical indicated that the veteran 
suffered from extreme lower back pain which sometimes left 
him incapacitated.  It was noted that he could not stand for 
more than "30 minutes or so" without feeling back pain.

The veteran filed a claim dated in December 1996 for a "back 
injury."

After review of the service medical records, the RO issued a 
February 1997 decision which denied the claim for a lower 
back disability.  The RO held that although there was a 
record of treatment in service for mechanical lower back 
pain, the evidence of record did not show any permanent 
residual or chronic disability subject to service connection.  
The decision informed the veteran that in order to establish 
a well-grounded claim, it was necessary for him to provide 
evidence demonstrating that he suffered a permanent residual 
or chronic disability related to his lower back.  

The veteran filed a notice of disagreement with the RO's 
decision in February 1997, and reported therein that there 
would be "additional medical evidence to follow."  A 
thorough review of the claims file reflects that he has not 
submitted any medical evidence since the notice of 
disagreement was filed.

The RO issued a statement of the case in October 1997.  In 
this document, the RO notified the veteran that action had 
been initiated to scheduled him for an examination.  At that 
time the RO requested a VA medical facility to schedule the 
veteran for an examination; mechanical low back pain was 
listed as a condition for which the veteran was to be 
examined.

A communication from the VA medical facility reflects that 
the veteran was scheduled for examination on November 6, 
1997, but that the veteran canceled this examination.  
Examination was rescheduled for November 20, 1997, but the 
veteran failed to report.

In a letter dated in September 1999, the veteran stated that 
he had re-enlisted and was then on active duty.  He requested 
that his VA disability compensation be stopped, but he did 
not withdraw his appeal.


Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (Court) 
defines a well-grounded claim as one that is plausible; a 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In determining 
whether a claim is well grounded, the claimant's evidentiary 
assertions are presumed true unless inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

When a veteran's entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and the veteran, without good cause, fails to 
report for such examination or reexamination, the claim shall 
be decided in accordance with 38 C.F.R. § 3.655(b).  See 
38 C.F.R. § 3.655(a) (1999).  When a veteran fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655(b).


Analysis.  The threshold question to be answered in this case 
is whether the veteran has presented evidence of a well-
grounded claim.  If he has not, his appeal must fail.  38 
U.S.C.A. § 5107(a); see Murphy, supra.  

The veteran failed to report for a scheduled VA examination.  
The record contains no explanation for the veteran's failure 
to report.  Thus, the decision herein is based on the 
evidence of record.  See 38 C.F.R. § 3.655(b).

First element of a well-grounded claim.  In order to 
establish the first element of a well-grounded claim, the 
veteran must present competent evidence of a current 
disability in the form of a medical diagnosis.  The veteran's 
statements regarding his disorders and their symptoms cannot 
establish the existence of a current disability.  The veteran 
is not competent to establish the existence of a current 
disability as this is an issue of medical diagnosis which 
requires medical expertise in order to have probative value.  
See Caluza, 7 Vet. App. at 504; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  The Court has long held that 
evidence which requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  See Espiritu, supra.  
Nothing in the claims folder shows that the veteran has any 
of these necessary qualifications to render a medical 
opinion.  While the veteran may present competent lay 
evidence regarding symptoms of lower back pain that 
manifested during service, he is not competent to establish 
that the symptoms were diagnostic of a lower back disorder.  
Likewise, the veteran is not competent to establish that 
those symptoms are related to any current disorder from which 
he may suffer.  See Caluza, Grottveit, both supra.  

The record reflects an in-service diagnosis of "rule out 
lumbar spasm" in April 1994.  The evidence reflects further 
complaints of back pain and a diagnosis of mechanical lower 
back pain in November 1996.  When he was examined in December 
1996 in connection with his release from service, the veteran 
reported recurrent back pain and the examiner diagnosed low 
back pain particularly at the L4-L5 area as well as pain in 
the spinal muscles.  While these records certainly indicate 
the presence of a chronic low back disorder, no chronic low 
back disorder was identified or diagnosed.

In Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) the Court 
noted that it is well established that pain often warrants 
separate and even additional consideration during the course 
of rating a disability.  However, the Court held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.

The assessments of the physicians who examined the veteran 
during his first period of service represent, at best, 
diagnoses only of pain, which as noted above, cannot, without 
connection to underlying malady or pathology warrant service 
connection.  In view of the lack of any medical evidence 
establishing the existence of chronic lower back pathology to 
account for the complaints of lower back pain, the Board 
concludes that the veteran has not met the first prong of 
Caluza, i.e., establishing a current disability by medical 
diagnosis.  The absence of competent evidence establishing a 
current low back disability precludes a finding that the 
veteran's claim is well grounded.  See Degmetich, 104 F.3d 
1328; Brammer, 3 Vet. App. 223.

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  The Board finds that the RO has advised the 
veteran of the evidence necessary to establish a well-
grounded claim, and the veteran has not indicated the 
existence of any post-service medical evidence that has not 
already been obtained or requested that would well ground his 
claim.  McKnight v. Brown, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Further, by 
this decision, the Board is informing the veteran of the 
evidence which is lacking and that is necessary to make his 
claim well grounded.  

As the veteran's claim of entitlement to service connection 
for a lower back disorder is not well grounded, the doctrine 
of reasonable doubt has no application to his claim.


ORDER

Service connection for a lower back disorder is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

